Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 29, 2015

                                        No. 04-15-00288-CV

                                      Eduardo BENAVIDES,
                                            Appellant

                                                  v.

                                          Julia BENNETT,
                                               Appellee

                    From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012-CI-16084
                             Honorable Larry Noll, Judge Presiding


                                           ORDER
        The reporter’s record was originally due on June 5, 2015. One of the court reporters
responsible for preparing, certifying, and filing the record, Craig Carter, filed his record on June
16, 2015. However, Rhonda Hogan, another court reporter responsible for preparing, certifying,
and filing the record, has filed a Notification of Late Record, stating that the reporter’s record has
not been filed because appellant has not contacted her to prepare the record.

       If appellant desires a reporter’s record from Ms. Hogan, he is hereby ORDERED to (1)
request in writing, no later than July 10, 2015, that a reporter’s record be prepared and (2)
designate in writing, no later than July 10, 2015, the exhibits and those portions of the record to
be included in the reporter’s record. Id. Appellant is hereby ORDERED to file a copy of the
request with both the trial court clerk, id. at 34.6(b)(2), and this court no later than July 10, 2015.

        It is also ORDERED that appellant provide written proof to this court no later than July
10, 2015 that either (1) Ms. Hogan’s fee has been paid or arrangements have been made to pay
the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to provide such written proof within the time provided, appellant’s brief will be
due within thirty (30) days from the date of this order, and the court will only consider those
issues or points raised in appellant’s brief that do not require a reporter’s record from Ms. Hogan
for a decision. See TEX. R. APP. P. 37.3(c).
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court